Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Wells Fargo & Company (Exact Name of Registrant as Specified in Its Charter) Delaware 41-0449260 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 420 Montgomery Street San Francisco, California 94163 (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which to be so Registered Each Class is to be Registered Depositary Shares, each representing a 1/40 th interest in a share of 8.00% Non-Cumulative Perpetual Class A New York Stock Exchange, Inc. Preferred Stock, Series J of Wells Fargo & Company, no par value If this form relates to the registration of a class of If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction Act and is effective pursuant to General Instruction A.(c), please check the following box: þ A.(d), please check the following box: ¨ Securities Act registration statement file number to which this form relates: 333-154879 Securities to be registered pursuant to Section 12(g) of the Act: None INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrants Securities to be Registered The description of the general terms and provisions of the 8.00% Non-Cumulative Perpetual Class A Preferred Stock, Series J, no par value (the Series J Preferred Stock) of Wells Fargo & Company (the Registrant) and the Depositary Shares of the Registrant, each representing a 1/40th interest in a share of Series J Preferred Stock (the Depositary Shares) is incorporated herein by reference to the descriptions included under the captions New Wells Fargo Preferred Stock to be Issued in the MergerWells Fargos 8.00% Non-Cumulative Perpetual Class A Preferred Stock, Series J, no par value and New Wells Fargo Preferred Stock to be Issued in the MergerDescription of the Series J Depositary Shares in the proxy statement-prospectus filed on November 24, 2008 and included as part of the Registrants registration statement on Form S-4 (Registration No. 333-154789) filed with the Securities and Exchange Commission (the SEC) on October 31, 2008 and amended on November 18, 2008 and November 21, 2008 in connection with the pending merger of Wachovia Corporation with and into the Registrant. Item 2. Exhibits. 3(a) Restated Certificate of Incorporation (incorporated by reference to Exhibit 3.1 to the Registrants Current Report on Form 8-K filed September 28, 2006). 3(b) Certificate of Designations for the Registrants 2umulative Convertible Preferred Stock (incorporated by reference to Exhibit 3(a) to the Registrants Current Report on Form 8-K filed March 19, 2007). 3(c) Certificate Eliminating the Certificate of Designations for the Registrants 1997 ESOP Cumulative Convertible Preferred Stock (incorporated by reference to Exhibit 3(b) to the Registrants Current Report on Form 8-K filed March 19, 2007). 3(d) Certificate of Designations for the Registrants 2umulative Convertible Preferred Stock (incorporated by reference to Exhibit 3(a) to the Registrants Current Report on Form 8-K filed March 18, 2008). 3(e) Certificate Eliminating the Certificate of Designations for the Registrants 1998 ESOP Cumulative Convertible Preferred Stock (incorporated by reference to Exhibit 3(b) to the Registrants Current Report on Form 8-K filed March 18, 2008). 3(f) Certificate of Designations for the Registrants Non-Cumulative Perpetual Preferred Stock, Series A (incorporated by reference to Exhibit 4.8 to the Registrants Current Report on Form 8-K filed May 19, 2008). 3(g) Certificate of Designations for the Registrants Non-Cumulative Perpetual Preferred Stock, Series B (incorporated by reference to Exhibit 4.8 to the Registrants Current Report on Form 8-K filed September 10, 2008). 3(h) Certificate of Designations for the Registrants Fixed Rate Cumulative Perpetual Preferred Stock, Series D (incorporated by reference to Exhibit 4.1 to the Registrants Current Report on Form 8-K filed October 30, 2008). 3(i) Certificate of Designations for the Registrants Dividend Equalization Preferred Shares (incorporated by reference to Exhibit 4.1 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(j) Certificate of Designations for the Registrants Class A Preferred Stock, Series G (incorporated by reference to Exhibit 4.2 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(k) Certificate of Designations for the Registrants Class A Preferred Stock, Series H (incorporated by reference to Exhibit 4.3 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(l) Certificate of Designations for the Registrants Class A Preferred Stock, Series I (incorporated by reference to Exhibit 4.4 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(m) Certificate of Designations for the Series J Preferred Stock (incorporated by reference to Exhibit 4.5 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(n) Certificate of Designations for the Registrants Fixed-To-Floating Rate Non-Cumulative Perpetual Class A Preferred Stock, Series K (incorporated by reference to Exhibit 4.6 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(o) Certificate of Designations for the Registrants 7.50% Non-Cumulative Perpetual Convertible Class A Preferred Stock, Series L (incorporated by reference to Exhibit 4.7 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(p) Certificate of Designations for the Registrants Class A Preferred Stock, Series M (incorporated by reference to Exhibit 4.8 to the Registrants Current Report on Form 8-K filed December 30, 2008). 3(q) By-Laws (incorporated by reference to Exhibit 3 to the Companys Current Report on Form 8-K filed September 29, 2008). 4.1 Deposit Agreement, dated as of December 21, 2007, between Wachovia, U.S. Bank, National Association as depositary, and the holders from time to time of Depositary Shares (incorporated by reference to Exhibit 4.9 to the Registrants Amendment No. 1 to Registration Statement on Form S-4, filed with the SEC on November 18, 2008). 4.2 Form of Depositary Receipt for the Depositary Shares.* 4.3 Form of Certificate representing the Series J Preferred Stock.* 4.4 Form of Letter Agreement between the Registrant and U.S. Bank National Association* * Filed herewith. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Wells Fargo & Company Date: December 30, 2008 By: /s/ Barbara S. Brett Barbara S. Brett Senior Vice President and Assistant Treasurer
